Citation Nr: 1013486	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  05-000-13A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for a 
left knee disability, prior to January 25, 2006.

2.  Entitlement to an evaluation in excess of 30 percent for 
a left knee disability, post-operative total left knee 
replacement, from March 1, 2007.  

3.  Entitlement to service connection for diabetes mellitus, 
type II, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from September 1966 to July 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine, on brokerage for the RO in Cleveland, Ohio, 
which continued the appellant's disability evaluation of 10 
percent for a service-connected left knee disability and 
denied his claim for service connection for diabetes 
mellitus, type II.  An October 2005 supplemental statement of 
the case increased the left knee disability evaluation to 20 
percent, effective August 8, 2003, the date of his claim.  On 
February 1, 2006, the appellant received a left total knee 
replacement.  A May 2006 rating decision granted a temporary 
evaluation of 100 percent, effective January 25, 2006, the 
date of his pre-admission to the hospital for the 
replacement, and an evaluation of 30 percent effective from 
March 1, 2007.    

Since the RO did not assign the maximum disability rating 
possible, the appeal for a higher evaluation for a left knee 
disability prior to the total left knee replacement, and a 
higher evaluation for residuals of total left knee 
replacement remain before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The Board notes that in a January 2010 statement in lieu of 
VA Form 646, the appellant's representative noted that the 
substantive appeal for the claims was not referenced in the 
January 2008 supplemental statement of the case.  However, 
the November 2004 statement of the case and previous 
supplemental statement of the cases contained notice of the 
substantive appeal.  Furthermore, more recently, the 
appellant's representative submitted an Appellant's Brief in 
February 2010, which did not assert that there were any 
procedural errors.  Therefore, the Board finds there is no 
prejudice to the appellant in proceeding to adjudicate this 
claim.  


FINDINGS OF FACT

1. Prior to January 25, 2006, the appellant's service-
connected left knee disability was characterized by episodes 
of pain, tenderness, and fatigability upon use, with slight 
limitation of knee motion due to pain.

2. From March 1, 2007, the appellant's service-connected left 
knee disability has been manifested by complaints of 
weakness; objectively, the clinical evidence reveals an 
antalgic gait and range of motion no less than 90 degrees of 
flexion and 10 degrees of extension, with no additional loss 
of range of motion due to flare-ups, repetitive use, 
weakness, excessive fatigability, lack of endurance, or 
incoordination.

3. The preponderance of the evidence demonstrates that the 
appellant did not have service on the landmass or inland 
waters of Vietnam, and was not exposed to herbicides in 
Okinawa, Japan.

4. Diabetes mellitus was initially demonstrated years after 
service, and has not been shown by the evidence of record to 
be causally or etiologically related to the appellant's 
active service.


CONCLUSIONS OF LAW

1. Prior to January 25, 2006, the criteria for an evaluation 
in excess of 20 percent for a left knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5260, 5261 
(2009).

2. The criteria for a disability rating greater than 30 
percent for residuals of a total left knee arthroplasty, from 
March 1, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 
(2009).

3. Diabetes mellitus was not incurred in, or aggravated by, 
active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for an 
increased evaluation for a left knee disability and 
entitlement to service connection for diabetes mellitus, type 
II.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See id.

Prior to initial adjudication of the appellant's service 
connection and increased rating claims, a letters dated in 
November 2003 provided notice of the elements two and three 
of Quartuccio.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The U.S. Court of Appeals 
for Veterans Claims (Court) held that to satisfy the first 
Quartuccio element for an increased-compensation claim, 
section 5103(a) compliant notice must meet a four part test 
laid out in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) overruled the Vazquez-Flores in part, striking 
claimant-tailored and "daily life" notice elements.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
Thus modified, VA must notify the claimant that, 1) to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability, 2) a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment, and 3) provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Vazquez-
Flores, 22 Vet.App. at 43, overruled in part sub. nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided Vazquez-Flores-compliant VCAA notice in March 
2009.  Although this letter was not sent prior to initial 
adjudication of the appellant's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice in March 2009, he was provided three months 
to respond with additional argument and evidence and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided to the appellant in 
June 2009.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Quartuccio are met 
and that the VA has discharged its duty to notify.  See 
Quartuccio, supra.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for 
diabetes mellitus, type II, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant appropriate VA examinations to 
evaluate his left knee disability in September 2003, June 
2005, October 2007, and July 2009.  The appellant has not 
reported receiving any recent treatment specifically for this 
condition (other than at VA and the private treatment 
mentioned above, records of which are in the file), and there 
are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
There is no objective evidence indicating that there has been 
a material change in the severity of the appellant's service-
connected left knee disability since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The VA examination reports are 
thorough and supported by VA outpatient treatment records.  
The examinations of his service-connected left knee 
disability are adequate upon which to base a decision.

Regarding the appellant's claim for service connection for 
diabetes mellitus, type II, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.  The case of McLendon v. Nicholson, 
20 Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

The Board concludes an examination is not needed concerning 
diabetes mellitus, type II, in this case because the only 
evidence indicating the appellant's current diabetes 
mellitus, type II, is related to service is his own lay 
statements.  There is no evidence in the record of the 
appellant having diabetes mellitus, type II, in service or 
within one year of service.  As discussed below, there is no 
evidence other than the appellant's lay statements supporting 
a link between diabetes mellitus, type II, and his service.  
Such evidence is insufficient to trigger VA's duty to provide 
an examination.  The U.S. Court of Appeals for Veterans 
Claims has held, in circumstances similar to this, where the 
supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See Wells 
v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding 
that the Secretary's obligations under § 5103A to provide a 
veteran with a medical examination or to obtain a medical 
opinion is triggered if the evidence of record demonstrates 
"some casual connection between his disability and his 
military service").  As the evidence of record does not 
demonstrate some causal connection, an examination is not 
warranted.  See McLendon, supra.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II.  Left Knee Disability

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the appellant. Id. § 4.3.

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40 and 4.45 (2009), see also DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).  The factors involved in evaluating, 
and rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  Id. § 4.45.

An April 1970 rating decision established service connection 
for residual surgery of the left knee, and assigned a 10 
percent rating, effective July 3, 1969.  An October 2005 
supplemental statement of the case granted a rating of 20 
percent, effective August 8, 2003, that date the RO received 
the appellant's claim.  

A May 2006 assigned a temporary total (100 percent) rating, 
under 38 C.F.R. § 4.30, effective from January 25, 2006, the 
date of the appellant's pre-admission to the Dayton VA 
Medical Center for a left total knee replacement.  In 
addition, the rating decision assigned a 30 percent rating, 
effective from March 1, 2007.    

The disability at issue is currently rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5055 for knee replacement 
(prosthesis).  Diagnostic Code 5055 provides for assignment 
of a 100 percent rating for one year following implantation 
of a prosthesis.  A 60 percent evaluation is assigned for 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  With intermediate 
degrees of residual weakness, pain or limitation of motion, 
the disability is rated by analogy to Diagnostic Codes  5256, 
5261, or 5262.  The minimum rating under Diagnostic Code 5055 
is 30 percent.     

A.  Entitlement of a rating in excess of 20 percent prior to 
January 25, 2006.

The appellant asserts that an increased valuation is 
warranted for his left knee disability.  The appellant was 
assigned a 20 percent rating, effective August 8, 2003, under 
38 C.F.R. § 4.71a, Diagnostic Code 5258 for cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint.  The Board notes that the 
appellant's claim was received on August 8, 2003.  As such, 
the Board will review all evidence from August 8, 2002, to 
January 25, 2006, to determine whether the appellant is 
entitled to an increased rating.

The evidence of record indicates that the appellant underwent 
a left knee arthroplasty on February 1, 2006.  As such, 
Diagnostic Code 5055, concerning knee replacement, is not for 
application in the period prior to that operation.  Rather, 
only Diagnostic Code 5258 is applicable prior to January 25, 
2006, the date the appellant was admitted to the hospital for 
the arthroplasty.  Prior to August 3, 2003, the appellant's 
left knee disability was rated under Diagnostic Code 5259, 
for cartilage, semilunar, removal of, symptomatic, which has 
a maximum rating of 10 percent.

The assignment of a particular Diagnostic Code is 'completely 
dependent on the facts of a particular case.'  See Butts v. 
Brown, 5 Vet. 532, 538 (1993).  One Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
'more appropriate' than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

A June 2005 VA examination report indicates that the 
appellant reported that he had pain graded at a 5 or 6 out to 
10 in his left knee.  He said that he would fall frequently 
as a result of the pain.  The appellant did not use a cane at 
the examination, and did not have braces on the knee.  His 
activities of daily living were limited, based on pain in the 
knee, as well as some other medical comorbidities.  He was 
unable to work around the yard of the house.  Upon physical 
examination, the June 2005 VA examiner noted that the 
appellant had pain and crepitus with palpation to the 
patella.  He had a positive patellar compression test.  He 
was very tender to palpation along the medial and lateral 
joint lines.  The appellant had no verus valgus laxity, a 
negative Lachman's, and stable anterior and posterior drawer.  
His range of motion actively, was from 10 degrees short of 
full extension, and 20 degrees of flexion due to his pain and 
weakness in the knee.  Passively, the VA examiner could flex 
the appellant up to 120 degrees, but he has significant pain 
throughout the range of motion.  He had pain on the medial 
side of the knee with McMurray's, but no click.  X-rays 
reviewed from May 2005 showed marked degenerative narrowing 
of the medical compartment of the left knee, with spurring 
and at the spines of the inner condyle, eminence of the 
tibial plateau.  He had narrowing of the lateral aspect of 
the patellofemoral joint space, with significant degenerative 
changes.  He had bipartite patella.  The June 2005 VA 
examination report indicated the appellant had a diagnosis of 
advanced, degenerative joint disease of the left knee in both 
the medial and patellofemoral compartments.  

The appellant was previously seen for a VA examination in 
December 2003.  The December 2003 VA examination report 
reflects that the appellant reported that he was able to walk 
approximately one mile and did not use any assistive devices.  
He had a range of motion of 0 to 140 degrees in the left 
knee.  He had a positive patellofemoral grind without 
significant pain. There was significant pain with palpation 
on the superior aspect of his patella.  The December 2003 VA 
examiner reviewed x-rays from September 2003, which revealed 
significant degenerative arthritis of the left knee medial 
compartment with changes to the tibial spines.  He had what 
appeared to be a small proximal pole of the patella, and 
possible nonunion versus calcification.   The December 2003 
VA examiner found the left knee disability affected the 
appellant's activities of daily living, work, and sleep.  

The appellant was assigned a 20 percent rating under 
Diagnostic Code 5258 for cartilage, semilunar, dislocated, 
with frequent episodes of "locking," pain, and effusion 
into the joint.  As 20 percent is the maximum rating under 
Diagnostic Code 5258, that diagnostic code section cannot 
serve as a basis for a higher rating here.  The Board must 
also consider the possibility of a higher rating under any 
other potentially applicable diagnostic code.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, and 
that evaluation of knee dysfunction under both of those codes 
does not amount to pyramiding under 38 C.F.R. § 4.14, if 
there is evidence of additional disability.  VAOPGCPREC 23-
97.  A similar approach to other diagnostic codes, which do 
not involve limitation of motion, should be utilized.  
VAOPGCPREC 9-98.
 
Under Diagnostic Code 5257, severe recurrent subluxation or 
lateral instability in the knee warrants a 30 percent 
disability rating and moderate recurrent subluxation or 
lateral instability in the knee warrants a 20 percent 
disability rating.  A 10 percent disability rating is 
warranted for slight recurrent subluxation or lateral 
instability. See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2009).  The June 2005 VA examination report indicated the 
appellant had no verus valgus laxity, but "maybe" had a 
slight degree of medial laxity.  He had a negative Lachman's 
test and stable anterior and posterior drawer tests.  The 
appellant reported falling, however, the falls were due to 
knee pain, not instability.  Although the June 2005 VA 
examination report indicated the left knee might have had a 
slight degree of medial laxity, the Board finds that the 
majority of the evidence indicates the left knee did not have 
recurrent subluxation or lateral instability.  Thus, 
application of Diagnostic Code 5257 is not warranted.

The appellant's service-connected left knee disability was 
primarily manifested by complaints of pain, prior to January 
25, 2006.  There was no medical evidence of ankylosis, genu 
recurvatum, or malunion or nonunion of the tibia and fibula.  
Thus, Diagnostic Codes 5256, 5262 and 5263 do not apply in 
this case. 

Regarding limitation of motion of the knee, Diagnostic Codes 
5260 and 5261 concern limitation of leg flexion and 
extension, respectively.  Under Diagnostic Code 5260, a 
noncompensable evaluation is assigned where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted for 
leg flexion limited to 45 degrees.  A 20 percent is warranted 
when flexion of the leg is limited to 30 degrees.  A 30 
percent rating is warranted when flexion is limited to 15 
degrees.  Diagnostic Code 5261 provides a noncompensable 
rating when extension is limited to 5 degrees.  A 10 percent 
rating is warranted for leg extension limited to 10 degrees.  
A 20 percent evaluation is for leg extension limited to 15 
degrees.

At this time, the Board acknowledges VAOPGCPREC 9-2004 (Sept. 
17, 2004), where it was held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under Diagnostic Codes 5260 and 
5261 to be adequately compensated for functional loss 
associated with injury to the leg.  As such, if the evidence 
of record reflects compensable loss of both flexion and 
extension of the right leg, a veteran would be entitled to 
the combined evaluation under Diagnostic Codes 5260 and 5261, 
per the combined ratings table in 38 C.F.R. § 4.25.

The June 2005 VA examination report indicated that the 
appellant had 100 degrees of flexion, and 120 degrees of 
passive flexion.  The December 2003 VA examination report 
reflects that the appellant had a flexion of 140 degrees.  
Normal range of motion is from 0 to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II (2009).  Thus, the evidence does 
not demonstrate that the appellant had flexion limited to 60 
degrees in his left knee, prior to January 25, 2006, the 
level at which a noncompensable evaluation is warranted under 
Diagnostic Code 5260.

The June 2005 VA examiner indicated that the appellant's 
active range of motion was 10 degrees short of full 
extension.  Passively, the VA examiner was able to get him to 
neutral.  The December 2003 VA examination report reflects 
that the appellant's left knee extension was zero degrees.  
Diagnostic Code 5261 provides for a 10 percent rating for 
extension limited to 10 degrees.  Although the appellant's 
active range of motion was limited to an extension of 10 
degrees, the appellant's passive range of motion was zero 
degrees.  Therefore, the appellant was able to have a zero 
degree extension, which is not a compensable evaluation under 
Diagnostic Code 5261. 
 
While the evidence of record indicates the appellant had 
degenerative arthritis of the left knee, rating the appellant 
under 5003 would not be in the appellant's best interest as 
he is currently assigned a disability rating of 20 percent, 
the maximum available under Diagnostic Code 5003.  
Accordingly, the Board concludes the appellant's left knee 
disability was appropriately rated under Diagnostic Code 
5259, prior to January 25, 2006.

The Board has also considered if the principles outlined in 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995), and 38 
C.F.R. §§ 4.40 and 4.45 could afford the veteran a higher 
evaluation prior to January 25, 2006.  The Board finds that 
there has been no demonstration of functional impairment 
comparable to the criteria for the next-higher rating.  The 
appellant reported severe pain associated with flare-ups in 
the December 2003 VA examination.  The June 2005 VA examiner 
noted that the appellant had a significant amount of pain, 
weakness, lack of endurance and fatigability in the knee, 
which were all related to his degenerative arthritis from his 
left-knee disability.  The Board does acknowledge that the 
appellant had pain and weakness.  Nevertheless, the test for 
a higher rating under DeLuca is not pain and weakness, but 
the additional functional limitation that such pain and 
weakness causes.  As noted above, the appellant did not bring 
a cane to the June 2005 VA examination and did not have 
braces on his knee.  The Board finds that the above indicated 
additional functional impairment due to pain and weakness, 
including on use, is already contemplated in the current 20 
percent disability evaluation assigned and that there has 
been no demonstration of additional functional impairment 
comparable to a higher evaluation.

Finally, the Board has also considered whether an increased 
evaluation is warranted for the appellant's left knee 
disability on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1).  However, the evidence of record does not 
demonstrate that the disability has resulted in a disability 
picture that is unusual and exceptional in nature.  There is 
no indication that the condition ever has required frequent 
hospitalization, or that the left knee disability alone 
markedly interferes with employment so as to render 
impractical the application of schedular standards.  
Accordingly, the Board finds that an extraschedular 
evaluation is not warranted. 38 C.F.R. § 3.321(b)(1) (2009).

In sum, the Board finds that an evaluation of greater than 20 
percent for the period prior to January 25, 2006, is not 
warranted.

B.  Entitlement to an evaluation in excess of 30 percent for 
a left knee disability, post-operative total left knee 
replacement, from March 1, 2007.  

From March 1, 2007, the left knee disability is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5055 for knee replacement 
(prosthesis).  DC 5055 provides for assignment of a 100 
percent rating for one year following implantation of a 
prosthesis.  A 60 percent evaluation is assigned for chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  With intermediate degrees of 
residual weakness, pain or limitation of motion, the 
disability is rated by analogy to Diagnostic Codes 5256, 
5261, or 5262.  The minimum rating under DC 5055 is 30 
percent.

Although the appellant experiences pain on motion, the 
evidence of record does not reflect chronic severe painful 
motion or weakness which would warrant a 60 percent 
evaluation.

The July 2009 VA examination reflects that the appellant 
ambulated with a slow, quite antalgic gait.  He appeared to 
be mildly unsteady.  He had minimal pain in his left knee, 
although he had some difficulty with residual weakness.  He 
rated the pain as 3 to 4 out of 10, at worst, in his left 
knee, exacerbated by going up and down stairs and walking for 
long distances.  The appellant reported that he could walk 
approximately 100 feet.  The appellant's activities of daily 
living were independent, he was able to eat, groom, bathe, 
toilet and dress himself, given extra time.  

The July 2009 VA examination report indicated that the 
appellant had a minor stroke several weeks ago that affected 
his left side.  The VA examiner noted that the appellant's 
strength and endurance were significantly limited in his left 
lower extremity.  Due to his stroke, he also had some 
coordination and balance deficits.  A July 2009 VA treatment 
record reflects that the appellant had a transient ischemic 
attack (TIA).  On physical examination, the appellant had two 
well-healed surgical incisions.  He had no tenderness about 
the joint line.  He had no tenderness about the patella.  His 
range of motion was 0-140.  He was stable to varus and valgus 
at neutral and 30 degrees.  Posterior drawer and anterior 
drawer were stable.  Patellar grind was negative and patellar 
apprehension was negative.  He had no crepitus.  Repetitive 
motion examination was positive in the left knee for fatigue, 
weakness, lack of endurance, as well as incoordination.  He 
had minimal pain symptoms.  The VA examiner found the 
prosthesis was in a good position.  Bilateral vascular 
calcification was noticed.  

An the October 2007 VA examination, the appellant's primary 
complaints were pain and weakness of the left lower 
extremity.  He complained of some unsteadiness and a history 
of multiple falls due to loss of balance.  He had no history 
of theumatoid, gout, or lupus.  He had no dislocation or 
subluxations.  He was able to complete his basic activities 
of daily living without assistance, including eating, 
grooming, bathing, toileting and dressing.  He was also able 
to drive himself.  However, he was unable to participate in 
any recreational activities or work.  The appellant's main 
complaints were pain, weakness, stiffness, occasional 
swelling, feelings of instability of his left lower 
extremity, fatigability and occasional redness and warmth of 
the left knee.  He complained of a constant burning sensation 
in the left proximal aspect of his tibia, and stated that it 
ranged from 5 to 8 out of 10 at its worst.  He stated that 
alleviating factors included rest, elevation, and pain 
medications.  He had no mechanical symptoms of the knee.  
Examination of the knee noted that the appellant had a 
nonadherent, nonpainful, nontender scar of normal color over 
the left knee.  On palpation he did have some tenderness 
about the proximal tibia on the medial and lateral sides, 
otherwise his knee was nontender.  His range of motion was 
excellent, from 0 to 130 degrees.  He had no pain throughout 
his arc of motion.  He had stable varus and valgus stress 
exams.  Anterior and posterior draw were stable.  There was 
no crepitus, patellar grind or patellar apprehension.  The VA 
examiner noted that repetitive flexion and extension as in 
walking, exacerbated the feeling of instability, pain, 
weakness and fatigability.  The VA examiner found that the 
appellant had a well functioning knee.  His residual 
disability in his left lower extremity appeared to be 
primarily neurological with his inability to clear his left 
foot.  Mild foot drop and weakness about the left ankle and 
diminished stride on the left.  He did have a mildly ataxic 
gait and poor balance.

As noted above, chronic residuals consisting of severe 
painful motion or weakness would warrant a 60 percent 
evaluation; however, the appellant's pain and weakness has 
not been shown by the evidence to be chronic or severe.  
Rather, the pain has been described as mild residual pain.  
In the most recent VA examination, in July 2009, the 
appellant classified the pain in his left knee as 3 to 4 out 
of 10.  Although there is some weakness, it was noted that 
the appellant could walk with the assistance of a cane for 
approximately 100 feet.   

Diagnostic Code 5055 provides for rating by analogy to 
Diagnostic Code 5256, 5261, or 5262 when the appellant has 
intermediate degrees of residual weakness, pain, or 
limitation of motion.  Under Diagnostic Code 5256, a 40 
percent evaluation is warranted for ankylosis of the knee in 
flexion at an angle between 10 degrees and 20 degrees; a 50 
percent evaluation is warranted for ankylosis in flexion at 
an angle between 20 degrees and 45 degrees; and a 60 percent 
evaluation is warranted for extremely unfavorable ankylosis 
of the knee in flexion at an angle of 45 degrees or more.  
The October 2007 VA examination report reflects that the 
appellant's left knee had a flexion of 140 degrees.  The 
November 2008 VA examination report indicated the left knee 
had a flexion of 135 degrees.  Therefore, a higher rating is 
not warranted under Diagnostic Code 5256.  

Under Diagnostic Code 5261, a 40 percent evaluation is 
warranted when leg extension is limited to 30 degrees, and a 
50 percent evaluation is warranted when extension is limited 
to 25 degrees.  The July 2009 VA examination report indicates 
the appellant had an extension of 0 degrees.  The November 
2008 VA examination report also reflects that the appellant 
had an extension of zero.  He had no pain throughout his arc 
of motion.  Thus, a higher rating is not warranted under 
Diagnostic Code 5261.

Under Diagnostic Code 5262, for impairment of the tibia and 
fibula, a 40 percent evaluation is warranted when there is 
nonunion, with loose motion, requiring a brace.  Although the 
October 2007 VA examination report reflects that the 
appellant had some mild tenderness about the proximal tibia, 
there has been no x-ray demonstration of nonunion of the 
tibia in the left knee.  Additionally, the appellant's left 
knee does not require a brace.  Therefore, the appellant's 
left knee does not warrant a higher rating under Diagnostic 
Code 5262.  

The July 2009 VA examination report noted that the 
appellant's knee had a full range of motion from 0 to 140 
degrees.  Upon repetitive motion examination, the appellant 
did have fatigue, weakness, lack of endurance and 
incoordination.  However, he had minimal pain symptoms.   The 
appellant's complaints of weakness have been contemplated in 
the current rating assignment.  The overall evidence, as 
described above, does not reveal a disability picture most 
nearly approximating a 60 percent evaluation under Diagnostic 
Code 5055 even with consideration of whether there was 
additional functional impairment due to DeLuca factors.  

The Board has considered other knee-related diagnostic codes 
to determine if any would result in a higher or additional 
separate rating than that already assigned, but finds none.  
In this regard, the Board notes that the July 2009 VA 
examiner stated that the appellant was mildly unsteady.  
However, the July 2009 VA examiner noted that the appellant 
has some coordination and balance deficits secondary to a 
cerebrovascular accident.  The July 2009 VA examination 
report indicates the appellant was stable to varus and valgus 
at neutral and 30 degrees, and his posterior drawer and 
anterior drawer were stable.   The October 2007 VA 
examination report reflects that the appellant complained of 
some unsteadiness and a history of multiple falls due to loss 
of balance.  The October 2007 VA examiner noted that the 
appellant's residual disability in his left lower extremity 
appeared to be primarily neurological, causing a mildly 
ataxic gait and poor balance.  The October 2007 VA examiner 
found that the appellant had a stable varus and valgus stress 
exam, and stable anterior and posterior drawer tests.  As the 
evidence does not indicate the appellant had severe recurrent 
subluxation or lateral instability in the knee, Diagnostic 
Code 5257 is not applicable. 

In addition, the appellant's left knee surgical scars were 
not shown to be symptomatic so as to warrant a separate 
rating.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 
(2009).  The July 2009 VA examination report reflects that 
the appellant's incisions were nontender, normal colored and 
non-indurated.  

The Board finds that the evidence of record demonstrates that 
the appellant's disability picture more nearly approximates 
the criteria required for the currently assigned 30 percent 
rating for left knee arthroplasty, throughout the rating 
period on from March 1, 2007, and that staged ratings are not 
warranted.

The Board has considered whether the appellant's knee claim 
should be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for problems with his left knee, outside of the 
time period for which he was assigned a 100 percent temporary 
evaluation, and there is nothing in the record to suggest 
that his disability picture is so exceptional or unusual as 
to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b) (2009).  

In light of the foregoing, it is the Board's conclusion that 
the preponderance of the evidence is against assignment of a 
higher schedular evaluation of the service-connected 
residuals of a total left knee arthroplasty, at any time 
during the rating period on appeal from March 1, 2007.

III.  Diabetes Mellitus, Type II

The appellant has asserted that he is entitled to service 
connection for diabetes mellitus, type II.  For the reasons 
that follow, the Board concludes that service connection is 
not warranted.

A.  Applicable Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to such agent 
during that service. 38 C.F.R. § 3.307(a).  The last date on 
which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he or 
she served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also 
Haas v. Peake, 525 F.3d 1168, 1187-94 (Fed. Cir. 2008) 
(upholding VA's regulation and interpretation thereof 
regarding service in Vietnam).

If a veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. 
§ 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

B.  Analysis

In his August 2003 claim, the appellant stated that he was 
diagnosed at the VA Springfield Community Outbased Patient 
Clinic.  July 2003 VA treatment records indicate the 
appellant had high blood sugar and was diagnosed with 
diabetes mellitus, type II.  The appellant's VA treatment 
records from July 2003 to December 2009 indicate the 
appellant has a current diagnosis of diabetes mellitus, type 
II.  Therefore, the appellant has a current disability, 
satisfying the first element of a service connection claim.  

The appellant's service treatment records fail to show any 
complaints or findings indicative of diabetes mellitus, type 
II.  A June 1966 enlistment medical examination report does 
not contain any indication the appellant had diabetes 
mellitus, type II.   A May 1969 Medical Board examination 
report does not indicate the appellant had diabetes mellitus, 
type II.  

The appellant is competent to comment on his symptoms, but 
not the cause.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  The appellant may also report whether 
his symptoms have been continuous since service.  The 
appellant himself has not asserted that his diabetes 
mellitus, type II, began in service.  He stated in his August 
2003 claim that he was diagnosed at the VA Springfield 
Community Outbased Patient Clinic.  As noted above, VA 
treatment records reflect that he was diagnosed with diabetes 
mellitus in July 2003.  As the appellant's statements do not 
establish continuity of symptomatology, the Board must 
evaluate whether the evidence demonstrates a nexus between 
diabetes mellitus, type II, and  the appellant's service.  

For service connection to be granted, the evidence must show 
that the appellant has a current chronic disability that is 
related to service.  In his August 2003 claim and May 2004 
notice of disagreement, the appellant asserted that he served 
in Vietnam from April 15, 1968, to July 14/16, 1968.  As 
noted above, in order for a veteran to establish service 
connection for Type 2 diabetes mellitus that results from 
exposure to (herbicides) Agent Orange while serving in 
Vietnam, he must have served in the Republic of Vietnam or 
off the waters of Vietnam, during the period beginning on 
January 9, 1962 and ending on May 7, 1975 and had in-country 
duty or visitation.  A May 1969 service treatment record 
indicates the appellant was stationed in Okinawa from June 
1967 to August 1968.  After careful review of the evidence of 
record, the Board finds that there is no evidence in the 
appellant's service treatment records and service personnel 
records indicating that the appellant served in Vietnam.  The 
appellant's Form DD 214 indicates he was awarded a National 
Defense Service Medal, but he did not receive any medals 
related to service in Vietnam.  A service personnel record 
indicates the appellant was stationed in Okinawa, Japan from 
June 1967 to August 1968.  No other foreign service is 
recorded.  A service treatment record from July 8, 1968, 
reflects that the appellant was treated in Okinawa, Japan, 
within the time period the appellant asserted he was in 
Vietnam.  A May 1969 VA treatment record indicates the 
appellant reported that he was stationed in Okinawa from June 
1967 to August 1968.  In evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). In 
this case, the Board places greater weight of probative value 
on the history the appellant presented to a medical 
professional years ago than it does on his recent statements 
to VA in connection with his claim for monetary benefits.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  Indeed, in the February 2010 
Appellant's Brief, the appellant's representative has not 
argued that the appellant served in Vietnam.  The appellant's 
representative directly states that the appellant was never 
in Vietnam.  As the evidence does not support a finding that 
the appellant served in Vietnam, the appellant was, thus, not 
presumed to have been exposed to herbicides under 38 C.F.R. § 
3.307(a).

In the February 2010 Appellant's Brief, the appellant's 
representative asserted that although the appellant was not 
in Vietnam, per se, his exposure to dioxins including Agent 
Orange and others was extensive as a result of service in 
Okinawa.  However, there is no persuasive supporting evidence 
to show that the veteran was exposed to any herbicides in 
Okinawa.  The appellant's Form DD 214 indicates his military 
service occupation (MOS) was an aircraft mechanic.  While the 
appellant's service personnel records and service treatment 
records indicate the appellant was stationed in Okinawa from 
June 1967 to August 1968, they are silent with respect to any 
documentation of exposure to herbicides.  Likewise, the 
Department of Defense does not have any recorded occupational 
exposures to herbicides in Okinawa.  

In this case, the appellant's representative primarily relies 
on a January 1998 Board decision that granted service 
connection for prostate cancer due to Agent Orange exposure 
for another veteran. The prior Board decision is considered 
nonprecendential.  38 C.F.R. § 20.1303.  Significantly, the 
Department of Defense has, since the time of the 1998 Board 
decision, made available information as to areas outside of 
Vietnam which have been identified as locations where 
herbicides were stored, used, or destroyed.  The Board is 
unaware of any official confirmation that veterans were 
exposed to herbicides anywhere in Okinawa.  In addition, the 
appellant and his representative have not presented any 
supporting evidence of herbicide exposure in Okinawa.  Thus, 
the Board finds that there is no evidence that there were 
herbicides in Okinawa, much less evidence that the appellant 
was actually exposed to herbicides while stationed there.

Therefore, although the appellant has been diagnosed with 
diabetes mellitus, which is one of the enumerated 
disabilities listed under 38 C.F.R. § 3.309(e), he is not 
presumed to have been exposed to herbicide agents because he 
was never in Vietnam and there is no record of any other 
herbicide exposure while in service.  38 U.S.C.A. § 1116(f).  
Thus, the Board finds that the presumptive regulations 
regarding exposure to Agent Orange are not applicable in this 
case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

By filing a claim for service connection for diabetes 
mellitus, type II, the appellant has indicated that he 
believes that his diabetes mellitus, type II, is related to 
service.  The Board notes that the appellant can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain in service and witnessing events.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Although the appellant is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medicine or science, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The appellant has not 
been shown to possess the requisite skills necessary to be 
capable of making medical conclusions.  Thus, the appellant's 
statements regarding the etiology of his diabetes mellitus, 
type II, are less probative than his VA and service treatment 
records.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The Board finds that a preponderance of the evidence is 
against a grant of service connection for diabetes mellitus, 
type II.  The evidence does not support a finding that there 
was a nexus between diabetes mellitus, type II, and the 
appellant's service.  As noted above, the appellant's service 
treatment records fail to show any complaints or findings 
indicative of diabetes mellitus, type II.  There is no 
evidence the appellant had diabetes mellitus, type II, prior 
to July 2003, the date of the VA treatment record indicating 
he had a diagnosis of diabetes mellitus.  The appellant 
himself has not asserted he had diabetes mellitus, type II, 
prior to the date.  Although the Board has considered the 
appellant's assertion that his diabetes mellitus, type II, 
was caused by service, the Board finds the service treatment 
records and VA medical records to be more probative.  
Therefore, the Board finds that service connection for 
diabetes mellitus, type II, is not warranted.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and diabetes mellitus, type II, becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  As discussed above, the medical evidence does not 
show the appellant had diabetes mellitus, type II, within one 
year of separation from service.  There is no lay evidence 
that the condition manifested within one year of separation 
from service.  Thus, the Board finds that the appellant's 
diabetes mellitus, type II, did not manifest within one year 
of service.  The appellant may not benefit from the 
presumption.  See id.

In sum, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection on a direct-incurrence basis, including on 
presumptive grounds.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for a 
left knee disability, prior to January 25, 2006, is denied.

Entitlement to an evaluation in excess of 30 percent for 
residuals of a total left knee arthroplasty, from March 1, 
2007, is denied.

Entitlement to service connection for diabetes mellitus, type 
II, to include as secondary to herbicide exposure, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


